965 So.2d 364 (2007)
Amanda ADAMS, Petitioner,
v.
STATE of Florida and Ric L. Bradshaw, Palm Beach County Sheriff, Respondents.
No. 4D07-3738.
District Court of Appeal of Florida, Fourth District.
September 28, 2007.
Carey Haughwout, Public Defender, Daniel Cohen and Robert Fallon, Assistant Public Defenders, West Palm Beach, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for respondent State of Florida.
PER CURIAM.
The petitioner seeks a writ of habeas corpus. She argues that the trial court improperly denied her bond. We agree and grant the petition.
Petitioner was arrested and charged with driving while her license was revoked. The first appearance magistrate denied petitioner bond for the sole reason that petitioner was on pretrial release in another case. The trial court erred in relying on the violation of conditions of pretrial release in a prior case to categorically deny pretrial release in this case. Newton v. State, 963 So.2d 929 (Fla. 4th DCA 2007); Alexander v. Judd, 930 So.2d 847 (Fla. 2d DCA 2006).
Accordingly, we grant the petition for writ of habeas corpus and quash the order denying bond. The trial court shall hold another bond hearing and consider pretrial release for petitioner in this case. If the state moves for pretrial detention and the statutory requirements are met, the court may order petitioner detained without bond in this case. See § 907.041(4)(c), Fla. Stat. (2007).
SHAHOOD, C.J., STEVENSON and TAYLOR, JJ., concur.